Citation Nr: 1338166	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  07-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to increases in the ratings for hypothyroidism (currently assigned "staged" ratings of 30 percent prior to January 19, 2011 and 60 percent from that date).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to September 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for hypothyroidism rated 10 percent, effective May 18, 2005 (the date of claim).  An interim (April 2009) rating decision increased the rating for hypothyroidism to 30 percent, effective May 18, 2005.  In December 2010, the Board remanded this matter for additional development.  A December 2011 rating decision assigned increased staged ratings of 30 percent prior to January 19, 2011, and 60 percent from that date for the hypothyroidism.  The appeal is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 2013 and June 2013 the Board again remanded the matter for additional development.  

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because actions ordered by the previous Board remand were not completed, this matter must be remanded once again for completion of the development sought.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Board's December 2010, February 2013 and June 2013 Remands ordered an examination of the Veteran to assess the current severity of her hypothyroidism.  The examiner was to note the criteria for rating hypothyroidism in 38 C.F.R. § 4.119, Code 7903, and note the presence or absence of each symptom in the criteria for ratings above 30 percent.  
On January 2011, March 2013 and August 2013 VA examinations for hypothyroidism the Veteran reported difficulty losing weight, cold intolerance, muscle weakness, dry skin, constipation, fatigue, minor hair loss, difficulty concentrating, and occasional palpitations/intermittent variable intensity flare-ups of irregular heart beat (the examiner who conducted the March 2013 and August 2013 examinations noted that the Veteran's weight had been steady).  (Under Code 7903, cold intolerance, muscle weakness, and cardiovascular involvement are symptoms which would support a 100 percent rating.)  The August 2013 examination report explains that symptoms of cold intolerance, difficulty losing weight, dry skin and muscle weakness are "less likely than not due to any possible persistent hypothyroidism" because her blood chemistry shows findings in the "normal range" and she is chemically euthyroid.  The examiner further explains that "these symptoms could be due to other causes and are unlikely due to persistent hypothyroidism per se by itself while having replacement therapy."  This wording of this statement makes it ambiguous, as it suggests that the symptoms may, in part, be due to hypothyroidism.  Further, the Veteran's subjective symptoms ("main complaints") of cold intolerance and muscle weakness are not addressed by objective findings (i.e., noting their presence or absence).  The examiner also did not note the presence or absence of all symptoms in the criteria for ratings above 30 percent (specifically, there was no discussion of mental disturbance).  Hence, the August 2013 examination report is not fully responsive to the Board remand request, and is inadequate for rating purposes.  A further examination is necessary.

Although the September 2013 supplemental statement of the case (SSOC) notes that VA treatment records to September 2013 (in Virtual VA) were considered; as the Veteran receives ongoing treatment for hypothyroidism, updated treatment records appear to be available, and must be secured.  VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  Copies of the complete clinical records of all VA treatment the Veteran has received for hypothyroidism since February 2013 should be secured for the record.

2.  The RO should arrange for the Veteran to be re-examined by the August 2013 VA examiner to determine the current severity of her hypothyroidism.  Based on re-examination and interview of the Veteran, and review of the record, the examiner should note the criteria for rating hypothyroidism in 38 C.F.R. § 4.119, Code 7903, and note the presence or absence of each symptom (specifically including mental disturbance) in the criteria therein for ratings above 30 percent.  The examiner should also specifically comment on the Veteran's complaints of cold intolerance and muscle weakness (i.e., whether they are supported by objective findings).  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data.  If the August 2013 VA examiner is unavailable, the Veteran should be afforded a new VA endocrinology examination to securing the additional information sought.

3.  The RO should then review the record and readjudicate the matter of the ratings for hypothyroidism.  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

